PER CURIAM.
The appellant challenges his habitual offender sentence, arguing that the court erred in failing to make the requisite findings under section 775.084, Florida Statutes. Because the appellant’s counsel acknowledged at the sentencing hearing that the appellant qualified for a habitual offender sentence, the necessity of specific findings under the statute was waived. See Robinson v. State, 605 So.2d 500 (Fla. 1st DCA 1992). The challenged sentence is therefore affirmed.
SMITH, ALLEN and WOLF, JJ., concur.